DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12-17, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "augmenting the geological service characterization process by machine learning in response to a training information set, wherein the machine learning 10includes classifying information in the training information set ...; ... 20determining an enhanced quantity of interest based ... on the set of augmented measurements taken by the data acquisition system; and adding the set of augmented measurements to the training information set to augment the training information set to perform further machine learning, that 25includes classifying information in the augmented training information set", in combination with the remaining claim elements as set forth in claim 1, and claims 2-15 and 21-23 depending therefrom.
The prior art does not disclose or suggest, "a machine learning unit configured to receive information generated in response to the geological service characterization process and configured to augment the geological service characterization process by machine learning in response to a training information set, wherein the machine learning includes 5classifying information in the training information set ... ; and a program execution unit configured to ... determine an enhanced quantity of interest based ... on the set of augmented measurements taken using the 20data acquisition system; and add the set of augmented measurements to the training information set to augment the training information set to perform further machine learning, that includes classifying information in the augmented training information set", in combination with the remaining claim elements as set forth in claim 16, and claim 17 depending therefrom.
The prior art does not disclose or suggest, "augment the geological service characterization process by machine learning in response to a training information set, wherein the machine learning includes classifying information in the training information set ... ; ... 30determine an enhanced quantity of interest based ... on the set of augmented measurements taken by the data acquisition system; andResponse to Non-Final OA of 4 March 2022Page 7 of 13 Ser. No. 16/439,624add the set of augmented measurements to the training information set to augment the training information set to perform further machine learning, that includes classifying information in the augmented training information set", in combination with the remaining claim elements as set forth in claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 6/6/22, with respect to the previous art rejection have been fully considered and are persuasive.  The art rejection has been withdrawn.  Regarding Applicant’s remarks on page 10 of the reply, Examiner agrees the amendment overcomes the rejection.  Furthermore, regarding Applicant’s remarks on page 12 of the reply, Examiner agrees that new independent claim 24 is allowable for substantially the same reasons as amended independent claims 1 and 16.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen et al. (2004/0133531) is cited for disclosing selection of data to be used to train a neural network used to produce a geophysical model.  However, this reference does not disclose or render obvious at least the features quoted above in the reasons for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY T EVANS/               Examiner, Art Unit 2852                                                                                                                                                                                         
/ROY Y YI/               Primary Examiner, Art Unit 2852